Citation Nr: 0029501	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.

The current appeal arose from an April 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The RO granted service connection for PTSD and assigned a 10 
percent disability evaluation effective February 4, 1999.  

In January 2000 the veteran provided oral testimony before a 
Hearing Officer at the at the RO, a transcript of which has 
been associated with the claims file.

In January 2000 the Hearing Officer granted entitlement to an 
increased evaluation of 30 percent for PTSD effective from 
February 4, 1999.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  PTSD is productive of impairment compatible with not more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

2.  The probative evidence does not show that the veteran has 
reduced reliability and productivity in occupational and 
social functioning due to such symptoms as flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any kind of 
psychiatric disorder.  However, service records reveal that 
the veteran served in Vietnam and was awarded a Purple Heart.  
Medical records show that he was wounded in combat, having 
received multiple fragmentation wounds to the thighs, right 
wrist and chin.

Post service medical records reveal that the veteran was 
first evaluated for a psychiatric disorder in February 1999.  
He was seen by with complaints of severe insomnia.  He 
reported that some of the insomnia was due to nightmares 
related to Vietnam.  It was noted that he was not suicidal or 
homicidal.  His past psychiatric history revealed a homicidal 
attempt and auditory and paranoid hallucinations.  It was 
also noted that he resided with his wife of 28 years, and his 
son.

Mental status examination showed his appearance was fair; he 
was cooperative and his behavior was appropriate.  His speech 
was normal; his mood was calm and his affect was appropriate 
to content.  His thought process was logical.  He denied any 
suicidal or homicidal ideations, auditory or visual 
hallucinations, or paranoid delusions.  He was oriented times 
4.  His memory was intact and he had fair judgment and 
insight.  

His appetite was good, concentration was alright, energy was 
pretty good and there were no stressors in his life at that 
time.  The veteran stated that even though he was having 
nightmares, he felt that a combat stress group would not 
benefit him and it may make the nightmares worse.  It was 
also noted that he was prescribed medication for insomnia.

VA conducted a special psychiatric examination of the veteran 
in March 1999.  His chief complaint was that he was having 
nightmares.  He reported having nightmares since his release 
from service and had tried to cope without any help.  He 
stated that while in the service, he was in Vietnam and 
involved in very heavy combat.  He reported that he also 
handled explosive devices.  He stated that he witnessed a lot 
of killing of civilians, including children.  He saw many 
people screaming and dying.  He also witnessed a lot of his 
friends in the unit being killed.  He stated that he was 
wounded twice and sustained injuries over his face, hand and 
legs.  He also stated that while in Vietnam, he primarily 
worked in the cemetery and there was also shooting going on 
there.

He reported that when he had nightmares, his heart rate was 
fast, his palms got sweaty, and he was unable to go back to 
sleep.  He stated that he avoided crowds and he did not like 
noises.  He further stated that he had anxiety attacks when 
he was in big crowds.  He tried to avoid confrontations, got 
very upset, and wanted to hurt others if they got on his 
nerves.

It was reported that a psychiatrist and therapist had treated 
the veteran.  He denied symptoms of mania, hypomania or 
obsessive compulsive disorder.  He also denied suicidal or 
homicidal ideations.  

The veteran denied feelings of guilt, worthlessness, 
helplessness or hopelessness.  It was noted that he was 
married with 2 adult children.  He had been employed for a 
total of 30 years and stopped working in 1993 because he had 
a stroke.  

It was further reported that the veteran shopped, cooked and 
performed other housekeeping chores.  He also managed his 
transportation.  Further, he took care of his grooming and 
hygiene.  A typical day for him consisted of reading, 
watching television, listening to the radio and talking with 
family and friends.  He got along with family members and had 
close friends.

Mental status examination revealed the veteran was oriented 
to person, place, time, and purpose.  His mood was anxious 
and his affect was brighter.  His Axis I diagnoses were PTSD, 
alcohol dependency and history of polysubstance abuse in 
early remission.  His Axis IV diagnosis was mild stressors 
and his Global Assessment of Functioning (GAF) Scale was 65.

In April 1999 the RO granted service connection for PTSD and 
assigned a 10 percent disability evaluation effective 
February 4, 1999, the date the veteran was first evaluated 
for a psychiatric disorder.  The veteran expressed 
disagreement with the RO's determination and filed a 
substantive appeal.  

Mental health outpatient treatment records in April 1999 
showed the veteran was doing well, but still having some 
dreams which bothered him.  The dreams usually involved him 
being walled in or losing track of his grandchild.  He was 
diagnosed with major depression.

Progress notes dated in July 1999 show that the veteran had 
been stable since his last visit.  He still had some 
nightmares but was sleeping better.  It was noted that during 
the day he went walking with a seniors' group.  It was also 
noted that he visited a friend.  The diagnosis was PTSD.  

Progress notes dated in November 1999 revealed the veteran 
was still experiencing nightmares.  He reported that he was 
easily agitated and had nearly been in fights on a number of 
occasions.  He was diagnosed with PTSD.

At his personal hearing in January 2000 the veteran testified 
that he received treatment for his PTSD on a monthly basis.  
He also testified that he had not been hospitalized for PTSD.  
Hearing Transcript (Tr.).,pp. 2-3.  He stated that he did not 
work, and on a normal day he took care of his 
responsibilities at home.  He also stated that he was 
involved in his church where he tried to help others to the 
best of his abilities.  Tr., p. 3.  He went to church weekly, 
sang in the choir, and attended bible study.  Tr., p. 8.  

He further stated that he was forced to retire in 1995 due to 
suffering an injury and a stroke.  Tr., p. 3.  He reported 
that he experienced flashbacks of his Vietnam experience on a 
weekly basis.  He also experienced nightmares and panic 
attacks on a weekly basis.  He further reported that he went 
into a depressed mood after he had experienced flashbacks and 
nightmares.  He also reported that he had suicidal ideations, 
which he had carried out from time-to-time.  Tr., pp. 4-6.  
He stated that he had no friends or acquaintances because 
people did not want to be bothered with him.  He further 
stated that he and his wife did not get along.  She slept in 
a separate bedroom and they did not communicate.  Tr., p. 5.  
He stated that he got along with his daughter.  He further 
stated that he did not get a full night's sleep and he took 
medication that helped him sleep.  He reported that he had a 
tendency to start doing something and forget what he was 
doing, then he started to think about things that happened to 
him in the war.  Tr., p. 6.  

The veteran stated that he drank beer and a shot of whisky 
every now and then.  He further stated that his medication 
had been increased a couple of times.  He testified that he 
had been seeing a doctor, but he did not go to group therapy.  
Tr., pp.7-8.  

In January 2000 the Hearing Officer increased the veteran's 
disability evaluation from 10 percent to 30 percent 
disabling, effective from February 4, 1999.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Under the 38 C.F.R. § 4.130, Diagnostic Code 9411 a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2000).




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2000).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the appellant's PTSD.  

The veteran has been provided a VA examination in connection 
with his claim for compensation benefits for his PTSD, and 
other evidence has been obtained which is probative thereof.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes. 

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130 (2000), Diagnostic Code 9411 which assesses the 
severity of the mental disorder in incremental ratings from 0 
to 100 percent.  

The RO assigned a rating of 30 percent for the veteran's 
service-connected PTSD based on evidence, in pertinent part, 
that showed he is under monthly outpatient treatment with VA.  
He takes multiple medications and his dosages have been 
increasing.  He experiences nightmares, depression and sleep 
problems.  He stays busy at home and is involved in some 
church activities.

However, the disabling manifestations of the veteran's PTSD 
do not show the type of symptomatology necessary to warrant a 
higher evaluation of 50 percent.  There is no evidence that 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment , impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships.


The evidence shows that the veteran's employment was 
discontinued due to suffering an injury and a stroke.  He had 
30 years of employment and the facts do not support any type 
of occupational impairment with reduced reliability and 
productivity during his period of employment due to symptoms 
of PTSD.  In fact, the evidence shows that the veteran 
stopped working sometime between 1993-1995, which was prior 
to the medical diagnosis of PTSD. 

In addition, at his VA examination in March 1999 the veteran 
described having meaningful social interaction with family 
and friends.  In July 1999 he reported that he goes walking 
with a senior group and he visited a friend.  He did state at 
his hearing that he has no friends or acquaintances, but this 
statement is contradictory to the foregoing, and by his 
testimony that he helps people at his church, and sings in 
the choir.  He also stated that he gets along with his 
daughter.  This evidence does not indicate that the veteran 
experiences social impairment with reduced reliability and 
productivity due to symptoms of his PTSD.

The veteran stated that he has panic attacks and flashbacks 
on a weekly basis.  There is no objective medical evidence of 
record that corroborates the veteran's assertions that such 
symptoms exist.  His medical examination reports reveal he 
has insomnia and has had nightmares.

The veteran was assessed with a GAF of 65 which is indicative 
of some mild symptoms or some difficulty in social or 
occupational functions, with the individual generally 
functioning pretty well with some meaningful interpersonal 
relationships.  These symptoms more nearly approximate the 
veteran's symptomatology and are reflective of a 30 percent 
evaluation under 38 C.F.R. § 4.130 Diagnostic Code 9411.  
Thus, it is determined that the veteran is not affected 
socially or occupationally from PTSD to a degree above the 
current rating.  Therefore, the veteran's PTSD does not 
warrant an evaluation in excess of 30 percent.


The Board notes that this case involves an appeal as to the 
initial rating of the veteran's PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  The Board concludes that 
assignment of "staged" ratings is not appropriate with 
respect to the veteran's PTSD.  See Fenderson supra. 

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The Board cannot 
conclude that the veteran's disability picture is so unusual 
or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment as to 
prevent application of the regular rating criteria.

The veteran reported that he last worked in 1993 or 1995 
after being in the workforce for approximately 30 years.  His 
reasons for unemployment are unrelated to his service 
connected PTSD.  Moreover, he has never been hospitalized due 
to symptoms associated with PTSD. 

Therefore, PTSD has not rendered the veteran's disability 
picture unusual or exceptional in nature.  It has not 
markedly interfered with his ability to work and has not 
required frequent hospital care as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards as applied to the veteran's case 
adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an increased rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


